DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2009/0294011) in view of Pollack et al. (US 5,181,975).
Regarding claims 1 and 4, Maruoka teaches a tire comprising a bead core and a bead filler comprised of: a first bead filler (11) and a second bead filler (12) (FIG. 2).  The first bead filler (11) is made of a high-modulus rubber and the second bead filler (12) is made of a low-modulus rubber ([0052]) (claim 4).
Maruoka does not disclose an electronic component.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Maruoka with an electronic component which is embedded at an interface between 
Regarding claim 2, the tire of Maruoka in view of Pollack et al. would reasonably satisfy the claimed limitation.
Regarding claim 5, the bead filler of Maruoka is wrapped by the carcass ply.  The tire of Maruoka in view of Pollack et al. would satisfy: the electronic component disposed to be adjacent to the carcass ply at an outer circumference of the first bead filler.  The surface of the first bead filler 11 which is adjacent to the second bead filler 12 is considered to be an outer circumference of the first bead filler.  “Circumference” is interpreted as a boundary of a curve geometric figure.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of Pollack et al. (US 5,181,975).
Regarding claims 1 and 4, FIG. 1 of Kodama teaches a tire comprising a bead core and a bead filler.  The bead filler comprising a first bead filler 11 and a second bead filler 12 and the second bead filler 12 has a lower rubber hardness than the first bead filler 11 ([0030]).  While Kodama does not recite modulus, it would have been obvious to one of ordinary skill in the art 
Kodama does not disclose an electronic component.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kodama with an electronic component which is embedded at an interface between the first bead filler and the second bead filler, closer to an inner side in a tire width direction than a center line of the bead filler, in a cross sectional view including a central axis of the tire because Pollack et al. provides an integrated circuit transponder, 24,  (“electronic component”) which transmits tire identification and/or other data in digitally coded form in a tire wherein FIG. 1 of Pollack et al. teaches the integrated circuit transponder being closer to an inner side in a tire-width direction than an center line of the bead filler and FIG. 3 of Pollack et al. teaches providing an integrated circuit transponder 24 between two pieces of bead fillers is suitable.
Regarding claims 2-3 and 5, the tire of Kodama in view of Pollack et al. would reasonably satisfy the claimed limitations. 
Regarding claim 6, refer to the rejection of claim 1.  Pollack et al. teaches an integrated circuit transponder having a coil antenna which transmits tire identification and/or other data in a digitally-coated form (abstract) which has the capability to communicate with an external equipment.  FIG. 1 and FIG.3 both teach to provide the integrated circuit transponder comprising an antenna separated from the bead core; thus satisfying “not in contact with the bead core”. 
Response to Arguments
On page 5 of remarks, the Applicant asserts “a person of ordinary skill in the art would consider that the two apex components 40a and 40b should have the same modulus”. 
In response, the Examiner disagrees because typically in the tire art, a bead filler comprising more than 1 component (i.e. 2 apex components) have different modulus as evidenced by Maruoka.  Further, Applicant’s assertion is not supported or suggested by Pollack et al. and attorney arguments cannot take the place of evidence. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented therein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/10/2021